HAYNSWORTH, Chief Judge
(dissenting in part):
I think my brothers misapply Tashire ,1 and to that extent I must respectfully dissent.
The event which gave rise to the litigation in Tashire was remarkably like that which underlies this litigation. In Ta-shire, a Greyhound bus was in a collision with a pickup truck. Two of the passengers aboard the bus were killed and thirty-three other passengers were injured. The driver of the bus and the occupants of the pickup truck were also injured. The pickup truck was insured under a liability policy with a limit, just as the insurance on the automobile in this case, of $20,000 for multiple claims for death and personal injury. After four of the injured bus passengers had filed suits in state courts in California, the insurer of the pickup truck brought an interpleader action in the District of Oregon, joining as defendants Greyhound and all of the actual and potential claimants. Greyhound then sought protection of the interpleader statute and obtained an injunction in the interpleader action in Oregon, requiring the prosecution of all claims against it arising out of the accident to be had in the interpleader action in Oregon. The injunction permitted the protective filing of suits against Greyhound elsewhere, but prohibited their prosecution.
*89The Supreme Court held, of course, that Greyhound was not entitled to the benefits of the interpleader statute. It had no limited fund to pay into the court to satisfy the multiple claims. It was simply the case of a solvent defendant seeking to control the venue and to deny the tort plaintiffs their normal choice of forum, notwithstanding the fact that a number of the tort plaintiffs may not have been in the least interested in claiming against the small proceeds of the insurance policy on the truck.
The present case comes up in a very different posture. Queen City, the bus company, and its driver are not seeking the protection of the interpleader statute. They are present as properly impleaded defendants, but they are affirmatively asserting claims against the insurance fund representing the proceeds of the insurance policy on the automobile. While thus affirmatively asserting their own rights, they are contending for an immunity from cross claims arising out of the same occurrence. While Tashire teaches that Queen City would not have the right to compel its adverse tort plaintiffs to proceed against it in the inter-pleader action, it contains no suggestion that the tort plaintiffs may not prosecute their claims against Greyhound as cross claims in the interpleader action while pressing their claims to the insurance fund, if that is their wish.
In pursuing the claims against the insurance fund, in view of its limited amount, the practicalities of the situation compel the Canatys to make every effort to exclude Queen City and its bus driver from participation in that fund. To obtain such an exclusion, it will be necessary in the interpleader action to fully try and determine the issues of negligence of the bus driver and Queen City and the question of causation of the collision. Those are exactly the same issues raised by the cross claims. If, therefore, the cross claims cannot be pressed in the interpleader action, the cross claimants on the one hand and Queen City and its bus driver on the other will be required to have a full adversary trial of the same issues in two separate forums. This seems to me quite unnecessary and hardly consistent with the effective administration of justice.
Rule 13(g) of the Federal Rules of Civil Procedure provides for the filing of a cross claim by a party against a coparty when, as here, the claim arises out of the same occurrence that is the subject matter of the original action. The rule should be liberally applied to avoid repetitious relitigation by the identical parties of the same factual issues. Indeed, cross claims have been allowed in interpleader actions, notwithstanding the absence of any independent basis of jurisdiction of the cross claim.2
I think it was well within the discretion of the District Judge to allow the cross claims.

. State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 87 S.Ct. 1199, 18 L.Ed.2d 270 (1967).


. See Kerrigan’s Estate v. Joseph E. Seagram & Sons, Inc., 3 Cir., 199 F.2d 694; Elliott v. Federal Home Loan Bank Bd., S.D.Cal., 233 F.Supp. 578 (1964).